Case: 13-30674      Document: 00512530701         Page: 1    Date Filed: 02/12/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                         February 12, 2014
                                    No. 13-30674
                                  Summary Calendar                          Lyle W. Cayce
                                                                                 Clerk


GLORIA WILLIAMS-KATES,

                                                 Plaintiff-Appellant,
v.

UNITED STATES DEPARTMENT OF HOMELAND SECURITY, Jeh
Johnson, Secretary,

                                                 Defendant-Appellee.


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                         U.S.D.C. No. 2:12-cv-00772-SS


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Plaintiff Gloria Williams-Kates appeals from a final judgment
dismissing all of her claims, giving us jurisdiction under 28 U.S.C. § 1291. We
affirm.
       Williams-Kates sued her former employer, the Department of Homeland
Security (“DHS”), under Title VII of the Civil Rights Act of 1964, asserting
claims of discrimination due to age, disability, and gender, as well as
retaliation.   The parties consented to the magistrate judge’s deciding the case.

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 13-30674      Document: 00512530701         Page: 2    Date Filed: 02/12/2014



                                      No. 13-30674

DHS submitted a motion for summary judgment, and Williams-Kates
eventually filed two volumes of exhibits in opposition.
       The magistrate granted summary judgment in favor of DHS on all of
Williams-Kates’s claims, dismissing her suit with prejudice on June 7, 2013.
The magistrate judge’s Order and Reasons carefully set out the facts at issue,
noted Williams-Kates’s often unsupported objections to each fact, and applied
to the undisputed material facts the burden-shifting framework under
McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).             On appeal, Williams-
Kates essentially reurges the same arguments she raised below.
       Under our de novo review of this grant of summary judgment, applying
the same standards under Fed. R. Civ. P. 56 that the magistrate judge
applied, 1 we reach the same conclusions that the magistrate judge reached,
for the same reasons stated in her Order and Reasons.                   Accordingly, we
affirm.




1 See Burrell v. Dr. Pepper/Seven Up Bottling Group, Inc., 482 F.3d 408, 411 (5th Cir. 2007)
(citing Jones v. Comm'r, 338 F.3d 463, 466 (5th Cir. 2003)).

                                             2